DETAILED CORRESPONDENCE


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 11/13/2020

	Claim(s) 3-33 are pending.
	Claim(s) 3, 10, 15, 16, 23, 28, 29, and 31 have been amended.
	Claim 33 has been added.
	Claims 1 and 2 have been cancelled.
The 35 U.S.C § 103 rejection to claims 3-33 have been fully considered in view of the amendments received 11/13/2020 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 11/13/2020


	Regarding independent claim 3:

Applicant’s arguments (Remarks, Page 12: ¶ 1-2), filed 11/13/2020, with respect to the rejection(s) of claim(s) 3 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Bang et al. (US PGPUB No. 20180359487 A1) fails to disclose multiple views having surrounding padding within a single image. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Sandrew et al. (US PGPUB No. 20150358613 A1), in view of Bang et al., in view of Shih et al. (US PGPUB No. 20180192074 A1), and further in view of Lin et al. (US PGPUB No. 20190026858 A1).



Regarding dependent claim 32:

Applicant’s arguments (Remarks, Page 12: ¶ 3 to Page 13: ¶ 1), filed 11/13/2020, with respect to the rejection(s) of claim(s) 32 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Kim (US PGPUB No. 20190281217 A1) fails 


Regarding dependent claim 33:

Applicant’s arguments (Remarks, Page 14: ¶ 1), filed 11/13/2020, with respect to the rejection(s) of claim(s) 33 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Bang et al. fails to disclose each perspective views surrounding by padding. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Regarding independent claims 10 and 15:

Applicant’s arguments (Remarks, Page 15: ¶ 2), filed 11/13/2020, with respect to the rejection(s) of claim(s) 10 and 15 under 35 U.S.C § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Regarding independent claim 16:

Applicant’s arguments (Remarks, Page 15: ¶ 2), filed 11/13/2020, with respect to the rejection(s) of claim(s) 16 under 35 U.S.C § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Bang et al., in view of Sandrew et al., in view of Xu et al. (US PGPUB No. 20180020202 A1), and further in view of Lin.


Applicant’s arguments (Remarks, Page 15: ¶ 3 to Page 16: ¶ 1), filed 11/13/2020, with respect to the rejection(s) of claim(s) 16 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Xu fails to disclose boundaries in different projections, wherein filtering at a location in a common planar. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Regarding independent claim 23, 28, 29, and 31:





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 3-15, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandrew et al., US PGPUB No. 20150358613 A1, hereinafter Sandrew, in view of Bang et al., US PGPUB No. 20180359487 A1, hereinafter Bang, in view of Shih et al., US PGPUB No. 20180192074 A1, hereinafter Shih, and further in view of Lin et al., US PGPUB No. 20190026858 A1, hereinafter Lin.

Regarding claim 3, the rejection of claim 3 is addressed within the rejection of claim 15, due to the similarities claim 3 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 3.

Regarding claim 4, Sandrew in view of Bang, Shih, and Lin further discloses the method of claim 3, wherein the coding comprises, for intra-coding, coding a pixel block that contains padded image content using decoded data of another pixel block from the same image as a basis of prediction (Bang; the coding [¶ 0267-0268] comprises coding a pixel block [¶ 0270-0271] that contains transformed images T1-T6 (i.e. padded image content) [¶ 0162-0163 and ¶ 0165] using decoded data of another pixel block from the same image as a basis of prediction [¶ 0166-0167], for intra-predicting (i.e. intra-coding) [¶ 0270-0271]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Sandrew as modified by Bang, Shih, and Lin, to incorporate the coding comprises, for intra-coding, coding a pixel block that contains padded image content using decoded data of another pixel block from the same image as a basis of prediction (as taught by Bang), in order to Bang; [¶ 0003-0007]).
  
Regarding claim 5, Sandrew in view of Bang, Shih, and Lin further discloses the method of claim 3, wherein the coding comprises, for inter-coding, coding a pixel block that contains padded image content using decoded data of a pixel block from a previously-coded image as a basis of prediction (Bang; the coding [¶ 0267-0268] comprises coding a pixel block [¶ 0270-0271] that contains transformed images T1-T6 (i.e. padded image content) [¶ 0162-0163 and ¶ 0165] using decoded data of another pixel block from a stored (i.e. previously-coded) image as a basis of prediction [¶ 0166-0167], for inter-predicting (i.e. inter-coding) [¶ 0273-0274]; moreover, reference image based prediction [¶ 0098 and ¶ 0100-0101]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Sandrew as modified by Bang, Shih, and Lin, to incorporate the coding comprises, for inter-coding, coding a pixel block that contains padded image content using decoded data of a pixel block from a previously-coded image as a basis of prediction (as taught by Bang), in order to provide realistic media that utilizes increased compression efficiency (Bang; [¶ 0003-0007]).
 
Regarding claim 6, Sandrew in view of Bang, Shih, and Lin further discloses the method of claim 3, further comprising decoding the coded two dimensional image (Bang; decoding the coded 2D image [¶ 0284-0287]), the decoding including Bang; decoding including reconstruction block (i.e. deblocking filtering) of recovered [¶ 0287-0289 and ¶ 0295] transformed images (i.e. padded image content) [¶ 0292-0294]; i.e. restoring the data of transformed images T1-T6 (i.e. padded image content) [¶ 0162-0163 and ¶ 0165]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Sandrew as modified by Bang, Shih, and Lin, to incorporate decoding the coded two dimensional image, the decoding including deblocking filtering of recovered padded image content (as taught by Bang), in order to provide realistic media that utilizes increased compression efficiency (Bang; [¶ 0003-0007]).

Regarding clam 7, Sandrew in view of Bang, Shih, and Lin further discloses the method of claim 3, wherein, for one view of the multi-view image, padding content is derived from image data of another view of the multi-view image (Bang; transformed images T1-T6 (i.e. padded image content) is derived from image data of a neighboring (i.e. another) view of the multi-view image [¶ 0162-0163 and ¶ 0165-0166], as depicted within Figs. 21 and 22, for one view of the multi-view image [¶ 0162-0163]; moreover, a perspective and surrounding perspectives thereof [¶ 0083-0085]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Sandrew as modified by Bang, Shih, and Lin, to incorporate for one view of the multi-view image, padding as taught by Bang), in order to provide realistic media that utilizes increased compression efficiency (Bang; [¶ 0003-0007]).

Regarding claim 8, Sandrew in view of Bang, Shih, and Lin further discloses the method of claim 3, wherein the multi-view image contains a plurality of planar views of image data (Sandrew; the multi-view image contains a plurality of 2D/planner views of image data [¶ 0080-0081], as depicted within Figs. 2 and 3).  

Regarding claim 9, Sandrew in view of Bang, Shih, and Lin further discloses the method of claim 3, wherein the multi-view image contains a plurality of planar views of image data and a panoramic view of image data (Sandrew; the multi-view image contains a plurality of 2D/planner views of image data and panoramic view [¶ 0080-0081], as depicted within Figs. 2 and 3).  

Regarding claim 10, Sandrew discloses a system (Sandrew; [¶ 0019 and ¶ 0068-0069]), comprising: 
project image content of a plurality of planar views of the multi-view image to a common spherical projection (Sandrew; project image content 401 and/or 402 of 2D/planar views of the multi-view image to a common spherical projection 403 [¶ 0082 and ¶ 0084-0086], as depicted within Fig. 4; moreover, step 105 [¶ 0074-0075]), and derive a two dimensional image from the content of the spherical projection (Sandrew; derive a 2D/planar unwrapped image from the content of the spherical projection [¶ 0080-0081 and ¶ 0086], as depicted within Fig. 6; in addition, image content generated from spherical projection [¶ 0078 and ¶ 0089-0090]), wherein the two dimensional image has regions for each planar view of the multi-view image (Sandrew; the 2D/planar unwrapped image has regions for each 2D/planar view of the multi-view image [¶ 0086-0087]).
Sandrew fails to disclose a pre-processor having an input for a multi-view image to:
wherein the two dimensional image has a region for each planar view of the multi-view image surrounded by padding content comprising image content from a neighboring view, and wherein the padding separates of the regions for each planar view from the regions for all other planar views; and
a motion compensation prediction video coder having an input for image data output by the pre-processor including;
an in-loop filter to filter decoded two dimensional images across a boundary between the regions for the view and their surrounding padding content and output a reference frame, and a predictor for predicting a portion of a subsequent multi-view image from a portion of the reference frame, wherein the portion of the reference frame includes both sides of the in-loop filtered boundary between the regions for the views and their surrounding padding content.
However, Bang teaches a system (Bang; encoder of Fig. 42 and/or decoder of Fig. 43 (i.e. system) [¶ 0266-0267 and ¶ 0284-0285]), comprising:
Bang; encoder of Fig. 42 and/or decoder of Fig. 43 (i.e. system), as addressed above, comprises a pre-processor [¶ 0265-0266 and ¶ 0284-0285] and/or projector 100 (i.e. pre-processor) [¶ 0269], as illustrated within Fig. 42 and 43 configured to manage image data);
wherein the two dimensional image has regions for each planar view of the multi-view image surrounded by padding content comprising image content from a neighboring view (Bang; the 2D image has regions for each planar view of the multi-view image surrounded by padding content [¶ 0083 and ¶ 0085], as depicted within Fig. 8, in relation with multi perspectives [¶ 0143-0144 and ¶ 0146-0147]; moreover, neighboring image data (i.e. padding content) in relation with a planar view [¶ 0158-0160 and ¶ 0162-0163], as illustrated within Figs. 20 and 21); and
a motion compensation prediction video coder having an input for image data output by the pre-processor (Bang; an encoder of Fig. 42 and/or decoder of Fig. 43 (i.e. motion compensation prediction video coder) having an input for image data output by the pre-processor [¶ 0265-0266 and ¶ 0284-0285], as illustrated within Fig. 42 and 43, and having an input for image data [¶ 0267-0268] output by the projector 100 (i.e. pre-processor) [¶ 0269], as illustrated within Fig. 42; wherein, a video coder [¶ 0095-0097] performs prediction compensation [¶ 0098] associated with motion in relation within image data [¶ 0100-0101]).  
Sandrew in view of Bang are considered to be analogous art because both pertain to establishing virtual environments wherein computerization allows for a user to visualize said virtual environments. 
Sandrew, to incorporate a system, comprising: a pre-processor having an input for a multi-view image to; wherein the two dimensional image has regions for each planar view of the multi-view image surrounded by padding content comprising image content from a neighboring view; and a motion compensation prediction video coder having an input for image data output by the pre-processor (as taught by Bang), in order to provide realistic media that utilizes increased compression efficiency (Bang; [¶ 0003-0007]).
Sandrew as modified by Bang fails to disclose the pre-processor including;
wherein the two dimensional image has a region for each planar view of the multi-view image surrounded by padding content comprising image content from a neighboring view, and wherein the padding separates of the regions for each planar view from the regions for all other planar views; and
an in-loop filter to filter decoded two dimensional images across a boundary between the regions for the view and their surrounding padding content and output a reference frame, and a predictor for predicting a portion of a subsequent multi-view image from a portion of the reference frame, wherein the portion of the reference frame includes both sides of the in-loop filtered boundary between the regions for the views and their surrounding padding content.
However, Shih teaches a motion compensation prediction video coder having an input for image data output by the pre-processor (Shih; a motion compensation prediction video coder having an input for image data output by the pre-processor including an in-loop filter [¶ 0028 and ¶ 0031-0032]) including;
Shih; a motion compensation prediction video coder and the pre-processor, as addressed above, includes an in-loop filter [¶ 0028 and ¶ 0031-0032] to filter decoded 2D image (i.e. current image block view/face) across a boundary between the region for the views and their surrounding dummy/padding content (i.e. P.sub.0-3) to create a reference frame (i.e. neighboring image block view/face) [¶ 0034 and ¶ 0059-0061], associated with an in-loop filter of an encoder [¶ 0028] and/or with an in-loop filter of a decoder [¶ 0031 and ¶ 0062]), and a predictor for predicting a portion of a subsequent multi-view image from a portion of the reference frame (Shih; a predictor [¶ 0028 and ¶ 0031-0032] for predicting (i.e. intra/inter prediction mode) a portion of a subsequent multi-view image (i.e. next/further neighboring image block view/face) from a portion of the reference frame (i.e. neighboring image block view/face) [¶ 0052-0054 and ¶ 0056-0057]; moreover, most probable neighbors in relation with real neighbors), wherein the portion of the reference frame includes both sides of the in-loop filtered boundary between the regions for the views and their surrounding padding content (Shih; the portion of the reference frame (i.e. neighboring image block view/face) includes both sides of the in-loop filtered boundary between the regions for the views and their surrounding padding content [¶ 0059-0061]).
Sandrew in view of Bang and Shih are considered to be analogous art because they pertain to establishing virtual environments wherein computerization allows for visualization. 
Sandrew as modified by Bang, to incorporate a motion compensation prediction video coder having an input for image data output by the pre-processor including; an in-loop filter to filter decoded two dimensional images across a boundary between the regions for the view and their surrounding padding content and output a reference frame, and a predictor for predicting a portion of a subsequent multi-view image from a portion of the reference frame, wherein the portion of the reference frame includes both sides of the in-loop filtered boundary between the regions for the views and their surrounding padding (as taught by Shih), in order to provide coding efficiency and image quality (Shih; [¶ 0003-0005]).
Sandrew in view of Bang and Shih wherein the two dimensional image has a region for each planar view of the multi-view image surrounded by padding content comprising image content from a neighboring view, and wherein the padding separates of the regions for each planar view from the regions for all other planar views.
However, Lin teaches deriving a two dimensional image from the content of the spherical projection (Lin; deriving a 2D image (layout configuration) from the content of the spherical projection [¶ 0114-0115], as illustrated within Fig. 20; wherein, a 2D image layout configuration corresponding to a cubemap [¶ 0138 and ¶ 0143]), wherein the two dimensional image has a region for each planar view of the multi-view image surrounded by padding content comprising image content from a neighboring planar view (Lin; the 2D image has a region for each planar view of the multi-view image surrounded by padding content comprising image content from a neighboring planar view [¶ 0138-0139], as depicted within Fig. 30; moreover, padding to a projection of one or more faces [¶ 0140-0142]; wherein, faces L, F, R, BK, T, and B [¶ 0114-0115] corresponds to faces 0-5 as shown within Fig. 30), and wherein the padding separates of the regions for each planar view from the regions for all other planar views (Lin; the padding separates of the regions for each planar view from the regions for all other planar views [¶ 0138-0139], as depicted within Fig. 30; moreover, padding to a projection of one or more faces [¶ 0140-0142]).
Sandrew in view of Bang and Shih and Lin are considered to be analogous art because they pertain to establishing virtual environments wherein computerization allows for visualization. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Sandrew as modified by Bang and Shih and Lin, to incorporate deriving a two dimensional image from the content of the spherical projection, wherein the two dimensional image has a region for each planar view of the multi-view image surrounded by padding content comprising image content from a neighboring planar view, and wherein the padding separates of the regions for each planar view from the regions for all other planar views (as taught by Lin), in order to provide coding efficiency and image quality (Lin ; [¶ 0004-0005]).

Regarding claim 11, Sandrew in view of Bang, Shih, and Lin further discloses the system of claim 10, wherein the video coder (Bang; an encoder of Fig. 42 and/or decoder of Fig. 43 (i.e. motion compensation prediction video coder) [¶ 0265-0266 and ¶ 0284-0285], as illustrated within Figs. 42 and 43) comprises: 
Bang; encoder of Fig. 42 and/or decoder of Fig. 43 (i.e. motion compensation prediction video coder), as addressed above, comprises an encoder within Fig. 42 (i.e. pixel block coder) [¶ 0265-0266] having an input for a pixel block from the projector 100 (i.e. pre-processor) image data [¶ 0269] and an input for prediction data [¶ 0267 and ¶ 0271-0273] and an output for coded pixel block data [¶ 0268 and ¶ 0270]), a pixel block decoder having an input for the coded pixel block data (Bang; encoder of Fig. 42 and/or decoder of Fig. 43 (i.e. motion compensation prediction video coder), as addressed above, comprises decoder within Fig. 43 (i.e. pixel block decoder) having an input for the coded pixel block data [¶ 0285 and ¶ 0287]), a reference picture store for storing decoded images obtained from the pixel block decoder (Bang; encoder of Fig. 42 and/or decoder of Fig. 43 (i.e. motion compensation prediction video coder), as addressed above, comprises a reconstruction picture buffer 280 (i.e. reference picture store) for storing decoded images obtained from the decoder within Fig. 43 (i.e. pixel block decoder) [¶ 0293 and ¶ 0296]), the decoded images containing padding content (Bang; decoding including reconstruction block of recovered [¶ 0287-0289 and ¶ 0295] transformed images (i.e. padded image content) [¶ 0292-0294]; i.e. restoring the data of transformed images T1-T6 (i.e. padded image content) [¶ 0162-0163 and ¶ 0165]), and a predictor, having an input for reference picture data from the reference picture store and an output for the prediction data (Bang; encoder of Fig. 42 and/or decoder of Fig. 43 (i.e. motion compensation prediction video coder), as addressed above, comprises a predictor [¶ 0293-0294 and ¶ 0296] having an input for reference picture data from the reconstruction picture buffer 280 (i.e. reference picture store) and an output for the prediction data [¶ 0293-0294 and ¶ 0296]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Sandrew as modified by Bang, Shih, and Lin, to incorporate the video coder comprises: a pixel block coder having an input for a pixel block from the pre-processor image data and an input for prediction data and an output for coded pixel block data, a pixel block decoder having an input for the coded pixel block data, a reference picture store for storing decoded images obtained from the pixel block decoder, the decoded images containing padding content, and a predictor, having an input for reference picture data from the reference picture store and an output for the prediction data (as taught by Bang), in order to provide realistic media that utilizes increased compression efficiency (Bang; [¶ 0003-0007]).

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 4, due to the similarities claim 12 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 12.

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 5, due to the similarities claim 13 and claim 5 share, therefore refer to the rejection of claim 5 regarding the rejection of claim 13.

Regarding claim 14, Sandrew in view of Bang, Shih, and Lin further discloses the system of claim 11, further comprising a deblocking filter provided in a communication path between the pixel block decoder and the reference picture store to deblock filter decoded images including the padded image content (Bang; a reconstruction block (i.e. deblocking filtering) [¶ 0287-0289 and ¶ 0295] in communication path between the decoder within Fig. 43 (i.e. pixel block decoder) and reconstruction picture buffer 280 (i.e. reference picture store) to reconstruct (i.e. deblock filter) decoded images including transformed images (i.e. padded image content) [¶ 0292-0294]; i.e. restoring the data of transformed images T1-T6 (i.e. padded image content) [¶ 0162-0163 and ¶ 0165] decoding the coded 2D image [¶ 0284-0287]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Sandrew as modified by Bang, Shih, and Lin, to incorporate a deblocking filter provided in a communication path between the pixel block decoder and the reference picture store to deblock filter decoded images including the padded image content (as taught by Bang), in order to provide realistic media that utilizes increased compression efficiency (Bang; [¶ 0003 and ¶ 0004-0007]).

Regarding claim 15, Sandrew discloses cause the device to perform a method (Sandrew; [¶ 0019 and ¶ 0068-0069]), comprising:
for a multi-view image, projecting image content of a plurality of planar views of the image to a common spherical projection (Sandrew; project image content 401 and/or 402 of 2D/planar views of the image to a common spherical projection 403 for a multi-view image [¶ 0082 and ¶ 0084-0086], as depicted within Fig. 4; moreover, step 105 [¶ 0074-0075]), 
deriving a two dimensional image from the content of the spherical projection (Sandrew; derive a 2D/planar unwrapped image from the content of the spherical projection [¶ 0080-0081 and ¶ 0086], as depicted within Fig. 6; in addition, image content generated from spherical projection [¶ 0078 and ¶ 0089-0090]), wherein the two dimensional image has regions for each view of the multi-view image (Sandrew; the 2D/planar unwrapped image has regions for each 2D/planar view of the multi-view image [¶ 0086-0087]).
Sandrew fails to disclose a non-transitory computer readable medium storing program instructions that, when executed by a processing device, cause the device to perform a method;
wherein the two dimensional image has a region for each planar view of the multi-view image surrounded by padding content comprising image content from a neighboring view, and wherein the padding separates of the regions for each planar view from the regions for all other planar views;
coding the two dimensional image by motion-compensation prediction;
decoding the coded two dimensional image;
applying an in-loop filter to the decoded two dimensional image across a boundary between the region for the views and their surrounding padding content to create a reference frame; and

However, Bang teaches a non-transitory computer readable medium storing program instructions that (Bang; software of a hard disk medium (i.e. non-transitory computer readable medium) storing program instructions [¶ 0302]), when executed by a processing device, cause the device to perform a method (Bang; software of a hard disk medium (i.e. non-transitory computer readable medium) storing program instructions that cause the device to perform the present invention (i.e. method) when executed by a processing device [¶ 0302]; wherein, aspects of the present invention corresponds to a method [¶ 0019-0021]);
wherein the two dimensional image has regions for each planar view of the multi-view image surrounded by padding content comprising image content from a neighboring view (Bang; the 2D image has regions for each planar view of the multi-view image surrounded by padding content [¶ 0083 and ¶ 0085], as depicted within Fig. 8, in relation with multi perspectives [¶ 0143-0144 and ¶ 0146-0147]; moreover, neighboring image data (i.e. padding content) in relation with a planar view [¶ 0158-0160 and ¶ 0162-0163], as illustrated within Figs. 20 and 21);
coding the two dimensional image by motion-compensation prediction (Bang; coding [¶ 0265-0266] the 2D image data [¶ 0267-0268] by motion-compensation prediction [¶ 0271-0273] output by the projector 100 (i.e. pre-processor) [¶ 0269], as illustrated within Fig. 42; wherein, coding [¶ 0095-0097] associated with prediction compensation [¶ 0098] in relation with motion within image data [¶ 0100-0101]); and
decoding the coded two dimensional image (Bang; decoding the coded 2D image [¶ 0284-0287]; additionally, decoding including reconstruction block of recovered [¶ 0287-0289 and ¶ 0295] transformed images [¶ 0292-0294]; i.e. restoring the data of transformed images T1-T6 (i.e. padded image content) [¶ 0162-0163 and ¶ 0165]).  
Sandrew and Bang are considered to be analogous art because both pertain to establishing virtual environments wherein computerization allows for a user to visualize said virtual environments. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Sandrew, to incorporate a non-transitory computer readable medium storing program instructions that, when executed by a processing device, cause the device to perform a method; wherein the two dimensional image has regions for each planar view of the multi-view image surrounded by padding content comprising image content from a neighboring view; coding the two dimensional image by motion-compensation prediction; and decoding the coded two dimensional image (as taught by Bang), in order to provide realistic media that utilizes increased compression efficiency (Bang; [¶ 0003 and ¶ 0004-0007]).
Sandrew as modified by Bang fails to disclose wherein the two dimensional image has a region for each planar view of the multi-view image surrounded by padding 
applying an in-loop filter to the decoded two dimensional image across a boundary between the region for the views and their surrounding padding content to create a reference frame; and
predicting a portion of a subsequent multi-view image from a portion of the reference frame, wherein the portion of the reference frame includes both sides of the in-loop filtered boundary between the regions for the views and their surrounding padding content.
However, Shih teaches applying an in-loop filter to the decoded two dimensional image across a boundary between the region for the views and their surrounding padding content to create a reference frame (Shih; applying an in-loop filter to the decoded 2D image (i.e. current image block view/face) across a boundary between the region for the views and their surrounding dummy/padding content (i.e. P.sub.0-3) to create a reference frame (i.e. neighboring image block view/face) [¶ 0034 and ¶ 0059-0061], associated with an in-loop filter of an encoder [¶ 0028] and/or with an in-loop filter of a decoder [¶ 0031 and ¶ 0062]); and
predicting a portion of a subsequent multi-view image from a portion of the reference frame (Shih; predicting (i.e. intra/inter prediction mode) a portion of a subsequent multi-view image (i.e. next/further neighboring image block view/face) from a portion of the reference frame (i.e. neighboring image block view/face) [¶ 0052-0054 and ¶ 0056-0057]; moreover, most probable neighbors in relation with real neighbors), wherein the portion of the reference frame includes both sides of the in-loop filtered boundary between the regions for the views and their surrounding padding content (Shih; the portion of the reference frame (i.e. neighboring image block view/face) includes both sides of the in-loop filtered boundary between the regions for the views and their surrounding padding content [¶ 0059-0061]).
Sandrew in view of Bang and Shih are considered to be analogous art because they pertain to establishing virtual environments wherein computerization allows for visualization. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Sandrew as modified by Bang, to incorporate applying an in-loop filter to the decoded two dimensional image across a boundary between the region for the views and their surrounding padding content to create a reference frame; and predicting a portion of a subsequent multi-view image from a portion of the reference frame, wherein the portion of the reference frame includes both sides of the in-loop filtered boundary between the regions for the views and their surrounding padding content (as taught by Shih), in order to provide coding efficiency and image quality (Shih; [¶ 0003-0005]).
Sandrew in view of Bang and Shih wherein the two dimensional image has a region for each planar view of the multi-view image surrounded by padding content comprising image content from a neighboring view, and wherein the padding separates of the regions for each planar view from the regions for all other planar views.
However, Lin teaches deriving a two dimensional image from the content of the spherical projection (Lin; deriving a 2D image (layout configuration) from the content of the spherical projection [¶ 0114-0115], as illustrated within Fig. 20; wherein, a 2D image layout configuration corresponding to a cubemap [¶ 0138 and ¶ 0143]), wherein the two dimensional image has a region for each planar view of the multi-view image surrounded by padding content comprising image content from a neighboring planar view (Lin; the 2D image has a region for each planar view of the multi-view image surrounded by padding content comprising image content from a neighboring planar view [¶ 0138-0139], as depicted within Fig. 30; moreover, padding to a projection of one or more faces [¶ 0140-0142]; wherein, faces L, F, R, BK, T, and B [¶ 0114-0115] corresponds to faces 0-5 as shown within Fig. 30), and wherein the padding separates of the regions for each planar view from the regions for all other planar views (Lin; the padding separates of the regions for each planar view from the regions for all other planar views [¶ 0138-0139], as depicted within Fig. 30; moreover, padding to a projection of one or more faces [¶ 0140-0142]).
Sandrew in view of Bang and Shih and Lin are considered to be analogous art because they pertain to establishing virtual environments wherein computerization allows for visualization. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Sandrew as modified by Bang and Shih and Lin, to incorporate deriving a two dimensional image from the content of the spherical projection, wherein the two dimensional image has a region for each planar view of the multi-view image surrounded by padding content comprising image content from a neighboring planar view, and wherein the padding separates of as taught by Lin), in order to provide coding efficiency and image quality (Lin ; [¶ 0004-0005]).

Regarding claim 32, Sandrew in view of Bang, Shih and Lin further discloses the method of claim 3, the padding content (Shih; the dummy/padding content [¶ 0059-0061], as depicted within Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Sandrew as modified by Bang, to incorporate padding content (as taught by Shih), in order to provide coding efficiency and image quality (Shih; [¶ 0003-0005]).
Lin further teaches wherein the padding content surrounds each planar view on all sides of each planar view in the two dimensional image (Lin; the padding content surrounds each planar view on all sides of each planar view in the two dimensional image [¶ 0138-0139], as depicted within Fig. 30; moreover, padding surrounding one or more faces [¶ 0140-0142]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bang as modified by Sandrew, Xu, and Shih, to incorporate wherein the padding content surrounds each planar view on all sides of each planar view in the two dimensional image (as taught by Lin), in order to provide coding efficiency and image quality (Lin; [¶ 0004-0005]).

Regarding claim 33, Sandrew in view of Bang, Shih and Lin further discloses The method of claim 3, wherein the padding content surrounds each planar view on all Lin; the padding content surrounds each planar view on all sides of each planar view in the two dimensional image [¶ 0138-0139], as depicted within Fig. 30; moreover, padding surrounding one or more faces [¶ 0140-0142]), and all the padding content surrounding each planar view on all sides is derived from a single view in the common spherical projection (Lin; all the padding content surrounds each planar view on all sides is derived from a single view [¶ 0138-0139], as depicted within Fig. 30, in the common spherical projection [¶ 0114-0115], as depicted within Fig. 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bang as modified by Sandrew, Xu, and Shih, to incorporate the padding content surrounds each planar view on all sides of each planar view in the two dimensional image, and all the padding content surrounding each planar view on all sides is derived from a single view in the common spherical projection (as taught by Lin), in order to provide coding efficiency and image quality (Lin; [¶ 0004-0005]).



Claim(s) 16-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang, in view of Sandrew, in view of Xu et al., US PGPUB No. 20180020202 A1, hereinafter Xu, and further in view of Lin.

Regarding claim 16, Bang discloses an image decoding method (Bang; an encoder of Fig. 42 and/or decoder of Fig. 43 (i.e. image decoding) method [¶ 0265-0266 and ¶ 0284-0285], as illustrated within Figs. 42 and 43; the method corresponding to one or more steps (i.e. Figs. 16, 34, 38, and 40) associated with Figs. 42 and 43), comprising: 
decoding a coded two dimensional image (Bang; encoder of Fig. 42 and/or decoder of Fig. 43 (i.e. image decoding) method, as addressed above, comprises decoding a coded 2D image [¶ 0285 and ¶ 0287-0289]; i.e., restoring the data of transformed images T1-T6 [¶ 0162-0163 and ¶ 0165] decoding the coded 2D image [¶ 0284-0287] in relation with prediction information [¶ 0292-0294]), the two dimensional image representing content of multiple planar views about a common reference point (Bang; restoring the data of transformed images T1-T6 decoding the coded 2D image, as addressed above, wherein the 2D image representing content of multiple view about a common/single reference perspective/point [¶ 0162-0163 and ¶ 0165], as illustrated within Fig. 21; moreover, a perspective central to other associated perspectives [¶ 0083-0085], as shown within Fig. 8), the two dimensional image having regions for each planar view of a  multi-view image (Bang; restoring the data of transformed images T1-T6 decoding the coded 2D image, as addressed above, wherein the 2D image having regions for each view of the multi-view image surrounded by transformed images T1-T6 (i.e. padding content) comprising image content from a neighboring view [¶ 0162-0163 and ¶ 0165], as depicted within Fig. 21; moreover, a display viewing window/area of the multi-view planar views from a multi-view image [¶ 0143-0144]; wherein, different perspectives associated with a multi view image in relation with a sphere shape [¶ 0145-0147], as depicted within Figs. 17-18).
Bang fails to disclose projecting image content of the multiple planar views to a spherical projection; 
projecting the image content from the spherical projection to a common planar projection, wherein the image content in the common planar projection contains content from the multiple planar views projected onto a common plane; 
applying a deblocking filter for reducing discontinuities between pixel blocks to image content in the common planar projection including a location in the common planar projection corresponding to a boundary between multiple planar views in the two dimensional image; and 
displaying the deblock filtered image content of the common planar projection.
However, Sandrew teaches projecting image content of the multiple planar views to a spherical projection (Sandrew; projecting image content 401 and/or 402 of the (viewing window/area) the multi 2D/planar views to a spherical projection 403 [¶ 0082 and ¶ 0084-0085], as depicted within Fig. 4, when a display viewing area of a multi-view image [¶ 0080-0081]; moreover, step 105 [¶ 0074]); 
projecting the image content from the spherical projection to a common planar projection (Sandrew; projection the image content form the spherical projection 403 to a planar unwrapped image (i.e. common planar) projection [¶ 0086], as depicted within Fig. 6, when a display viewing area of a multi-view image [as addressed above]; moreover, step 107 [¶ 0074-0075]), wherein the image content in the common planar projection contains content derived from the multiple Sandrew; the image content in the planar unwrapped image (i.e. common planar) projection contains content derived from the multiple planar views by the viewing window/area [¶ 0080-0081 and ¶ 0086], when a display viewing area of a multi-view image [as addressed above]); and
displaying the image content of the common planar projection (Sandrew; displaying/presenting the image content of the viewing window/area projected on the planar unwrapped image (i.e. common planar) projection [¶ 0086]; in addition, displaying image content to a user [¶ 0078 and ¶ 0089-0090]).
Bang and Sandrew are considered to be analogous art because both pertain to establishing virtual environments wherein computerization allows for a user to visualize said virtual environments. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bang, to incorporate projecting image content of the multiple planar views from to a spherical projection; projecting the image content from the spherical projection to a common planar projection, wherein the image content in the common planar projection contains content derived from the multiple planar views; and displaying the image content of the common planar projection (as taught by Sandrew), in order to provide virtual reality content that is photo realistic while being less labor intensive and resource consuming (Sandrew; [¶ 0010-0011]).
Bang as modified by Sandrew fails to disclose wherein the image content in the common planar projection contains content from the multiple planar views projected onto a common plane; 

displaying the deblock filtered image content of the common planar projection.
However, Xu teaches applying a deblocking filter for reducing discontinuities between pixel blocks to image content in the common planar projection corresponding to a boundary (Xu; applying a deblocking filter for reducing discontinuities [¶ 0048] between pixel blocks to image content in the common planar projection corresponding to a boundary of the multiple planar views [¶ 0049-0051 and ¶ 0056-0057], as depicted within Fig. 3 and Fig. 4; moreover, filtering in relation with pixel edges/boundaries [¶ 0052-0054] and blank areas [¶ 0063-0064 and ¶ 0066]); and 
displaying the deblock filtered image content of the common planar projection (Xu; displaying the deblock filtered image content [¶ 0049, ¶ 0094, and ¶ 0097] of the common planar projection [¶ 0101-0102]; wherein, the common planar projection is associated with filtering process 530 [¶ 0053, ¶ 0057, and ¶ 0066]; additionally, a HMD view from all sides [¶ 0103]).
Bang in view of Sandrew and Xu are considered to be analogous art because both pertain to establishing virtual environments wherein computerization allows for a user to visualize said virtual environments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bang as modified by Sandrew, to incorporate applying a deblocking filter for reducing discontinuities between pixel blocks to image content in the common planar projection corresponding to a boundary; and displaying the deblock filtered image content of the common planar projection (as taught by Xu), in order to provide imaging with reduced coding artifacts and discontinuities (Xu; [Abstract]).
Bang as modified by Sandrew and Xu wherein the image content in the common planar projection contains content from the multiple planar views projected onto a common plane; and
applying a deblocking filter for reducing discontinuities between pixel blocks to image content in the common planar projection including a location in the common planar projection corresponding to a boundary between multiple planar views in the two dimensional image.
However, Lin teaches projecting the image content from the spherical projection to a common planar projection (Lin; projecting the image content from the spherical projection to a common planar projection [¶ 0114-0115], as illustrated within Fig. 20; wherein, a common planer projection corresponding to a cubemap layout configuration [¶ 0138 and ¶ 0143]), wherein the image content in the common planar projection contains content from the multiple planar views projected onto a common plane (Lin; the image content in the common planar projection contains content from the multiple planar views projected onto a common (single, joint, or shared) plane [¶ 0138-0139], as depicted within Fig. 30; moreover, padding to a projection of one or more faces [¶ 0140-0142]); and
Lin; applying a decoding/deblocking filter for reducing discontinuities between pixel blocks to image content in the common planar projection including a location in the common planar projection corresponding to a boundary between multiple planar views in the two dimensional image [¶ 0161-0162 and ¶ 0165-0166]; moreover, using a interpolation filter with the padding region of one or more projection faces [¶ 0174-0176]; wherein, the common planar projection corresponding to a boundary between multiple planar views in the 2D image [¶ 0138-0139], as depicted within Fig. 30).
Bang in view of Sandrew and Xu and Lin are considered to be analogous art because they pertain to establishing virtual environments wherein computerization allows for visualization. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bang as modified by Sandrew and Xu, to incorporate projecting the image content from the spherical projection to a common planar projection, wherein the image content in the common planar projection contains content from the multiple planar views projected onto a common plane; and applying a deblocking filter for reducing discontinuities between pixel blocks to image content in the common planar projection including a location in the common planar projection corresponding to a boundary between multiple planar views as taught by Lin), in order to provide coding efficiency and image quality (Lin ; [¶ 0004-0005]).

Regarding claim 17, Bang in view of Sandrew, Xu, and Lin further discloses the method of claim 16, wherein the decoding (Bang; the decoding [¶ 0284-0285 and ¶ 0287]) comprises, for an intra-coded pixel block of the coded two dimensional image that contains padded image content, decoding the pixel block using decoded data of another pixel block from the same image as a basis of prediction (Bang; the decoding, as addressed above, comprises decoding the pixel block using decoded data [¶ 0288-0289] of another pixel block from the same image as a basis of prediction [¶ 0166-0167] for an intra-predicting (i.e. intra-coding) pixel block [¶ 0291-0292] of the coded 2D image that contains transformed images T1-T6 (i.e. padded image content) [¶ 0162-0163 and ¶ 0165]).  

Regarding claim 18, Bang in view of Sandrew, Xu, and Lin further discloses the method of claim 16, wherein the decoding comprises, for an inter-coded pixel block of the coded two dimensional image that contains padded image content, decoding the pixel block using decoded data of a pixel block from a previously decoded image as a basis of prediction (Bang; the decoding comprises decoding the pixel block using decoded data of a pixel block from a previously decoded image as a basis of prediction [¶ 0273, ¶ 0284-0285, and ¶ 0287], for inter-predicting (i.e. inter-coding) pixel block of the coded 2D image [¶ 0273-0274] that contains transformed images T1-T6 (i.e. padded image content) [¶ 0162-0163 and ¶ 0165] associated with prediction [¶ 0166-0167]; moreover, reference image based prediction [¶ 0098 and ¶ 0100-0101]).  

Regarding claim 19, the rejection of claim 19 is addressed within the rejection of claim 6, due to the similarities claim 19 and claim 6 share, therefore refer to the rejection of claim 6 regarding the rejection of claim 19.

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 7, due to the similarities claim 20 and claim 7 share, therefore refer to the rejection of claim 7 regarding the rejection of claim 20.

Regarding claim 21, the rejection of claim 21 is addressed within the rejection of claim 8, due to the similarities claim 21 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 21.

Regarding claim 22, the rejection of claim 22 is addressed within the rejection of claim 9, due to the similarities claim 22 and claim 9 share, therefore refer to the rejection of claim 9 regarding the rejection of claim 22.

Regarding claim 23, Bang discloses a system (Bang; an encoder of Fig. 42 and/or decoder of Fig. 43 (i.e. system) [¶ 0265-0266 and ¶ 0284-0285], as illustrated within Figs. 42 and 43), comprising: 
a video decoder having an input for coded image data representing content of multiple planar views about a common reference point (Bang; encoder of Fig. 42 and/or decoder of Fig. 43 (i.e. system), as addressed above, comprises an encoder of Fig. 42 and/or decoder of Fig. 43 (i.e. video decoder) [¶ 0265-0266 and ¶ 0284-0285] having an input for coded image data [¶ 0285 and ¶ 0287-0289] associated with prediction [¶ 0292-0294]; wherein, the image data represents content of multiple views around a common/signal reference perspective/point [¶ 0162-0163 and ¶ 0165], as depicted within Fig. 21; and. further illustrated within Fig. 8 [¶ 0083 and ¶ 0086-0087]), the two dimensional image having regions for each view of a multi-view image surrounded by padding content comprising image content from a neighboring view (Bang; restoring the data of transformed images T1-T6 decoding the coded 2D image, as addressed above, wherein the 2D image having regions for each view of the multi-view image surrounded by transformed images T1-T6 (i.e. padding content) comprising image content from a neighboring view [¶ 0162-0163 and ¶ 0165], as depicted within Fig. 21); and 
a post-processor having an input for a decoded multi-view image to derive an image from the decoded multi-view image content without padding content (Bang; encoder of Fig. 42 and/or decoder of Fig. 43 (i.e. system) method, as addressed above, comprises a reference image extender (i.e. post-processor) having an input for a decoded multi-view image to derive an omni-directional image (i.e. image from the decoded multi-view image content without transformed images (i.e. padding content)) [¶ 0295-0296 and ¶ 0299-0300]; wherein, an omni-directional media corresponds to a planar form [¶ 0075-0076], as shown within Fig. 4, without the transformed images T1-T6 (i.e. padding content) [¶ 0162-0163 and ¶ 0165], as shown within Fig. 21), and when view window of the multi-view image Bang; when a display viewing window/area of the multi-view planar views from a multi-view image [¶ 0143-0144]; wherein, different perspectives associated with a multi view image in relation with a sphere shape [¶ 0145-0147], as depicted within Figs. 17-18).
Bang fails to disclose projects image content from the planar views to a spherical projection, projects the image content from the spherical projection to a common planar projection, wherein the image content in the common planar projection contains content from the multiple planar views projected onto a common plane,
applies a deblocking filter for reducing discontinuities between pixel blocks to image content in the common planar projection including a location in the common planar projection corresponding to a boundary between multiple planar views in the multi-view image; and
output the deblock filtered image content of the common planar projection. 
However, Sandrew teaches when a view window of the multi-view image spans multiple planar views from a multi-view image (Sandrew; when a display viewing area/window of a multi-view image spans multiple 2D/planar views from a multi-view image [¶ 0080-0081]);
projects image content from the planar views to a spherical projection (Sandrew; projects image content 401 and/or 402 of the viewing window/area from the 2D/planar views to a spherical projection 403 [¶ 0082 and ¶ 0084-0085], as depicted within Fig. 4, when a display viewing area of a multi-view image [as addressed above]; moreover, step 105 [¶ 0074]), projects the image content from the Sandrew; projects the image content form the spherical projection 403 to a planar unwrapped image (i.e. common planar) projection [¶ 0086], as depicted within Fig. 6, when a display viewing area of a multi-view image [as addressed above]; moreover, step 107 [¶ 0074-0075]), wherein the image content in the common planar projection contains content derived from the multiple planar views (Sandrew; the image content in the planar unwrapped image (i.e. common planar) projection contains content derived from the multiple planar views by the viewing window/area [¶ 0080-0081 and ¶ 0086], when a display viewing area of a multi-view image [as addressed above]); and
output the image content of the common planar projection (Sandrew; output the image content of the viewing window/area (i.e. viewport) projected on the planar unwrapped image (i.e. common planar) projection [¶ 0086]; in addition, outputting image content to a user [¶ 0078 and ¶ 0089-0090]).
Bang and Sandrew are considered to be analogous art because both pertain to establishing virtual environments wherein computerization allows for a user to visualize said virtual environments. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bang, to incorporate when a view window of the multi-view image spans multiple planar views from a multi-view image; projects image content from the planar views to a spherical projection, projects the image content from the spherical projection to a common planar projection, wherein the image content in the common planar projection contains content derived from the as taught by Sandrew), in order to provide virtual reality content that is photo realistic while being less labor intensive and resource consuming (Sandrew; [¶ 0010-0011]).
Bang as modified by Sandrew fails to disclose wherein the image content in the common planar projection contains content from the multiple planar views projected onto a common plane,
applies a deblocking filter for reducing discontinuities between pixel blocks to image content in the common planar projection including a location in the common planar projection corresponding to a boundary between multiple planar views in the multi-view image; and
output the deblock filtered image content of the common planar projection. 
However, Xu teaches applying a deblocking filter for reducing discontinuities between pixel blocks to image content in the common planar projection including a location in the common planar projection corresponding to a boundary (Xu; applying a deblocking filter for reducing discontinuities [¶ 0048] between pixel blocks to image content in the common planar projection including a location in the common planar projection corresponding to a boundary [¶ 0049-0051 and ¶ 0056-0057], as depicted within Fig. 3 and Fig. 4; moreover, filtering in relation with pixel edges/boundaries [¶ 0052-0054] and blank areas [¶ 0063-0064 and ¶ 0066]); and 
output the deblock filtered image content of the common planar projection (Xu; outputting (via a display) the deblock filtered image content [¶ 0049, ¶ 0094, and ¶ 0097] of the common planar projection [¶ 0101-0102]; wherein, the common planar projection is associated with filtering process 530 [¶ 0053, ¶ 0057, and ¶ 0066]; additionally, a HMD view from all sides [¶ 0103]).
Bang in view of Sandrew and Xu are considered to be analogous art because both pertain to establishing virtual environments wherein computerization allows for a user to visualize said virtual environments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bang as modified by Sandrew, to incorporate applying a deblocking filter for reducing discontinuities between pixel blocks to image content in the common planar projection including a location in the common planar projection corresponding to a boundary; and output the deblock filtered image content of the common planar projection (as taught by Xu), in order to provide imaging with reduced coding artifacts and discontinuities (Xu; [Abstract]).
Bang as modified by Sandrew and Xu fails to disclose projecting image content from the planar views to a spherical projection, projects the image content from the spherical projection to a common planar projection, wherein the image content in the common planar projection contains content from the multiple planar views projected onto a common plane, and
applies a deblocking filter for reducing discontinuities between pixel blocks to image content in the common planar projection including a location in the common planar projection corresponding to a boundary between multiple planar views in the multi-view image.
Lin; projecting the image content from the spherical projection to a common planar projection [¶ 0114-0115], as illustrated within Fig. 20; wherein, a common planer projection corresponding to a cubemap layout configuration [¶ 0138 and ¶ 0143]), wherein the image content in the common planar projection contains content from the multiple planar views projected onto a common plane (Lin; the image content in the common planar projection contains content from the multiple planar views projected onto a common (single, joint, or shared) plane [¶ 0138-0139], as depicted within Fig. 30; moreover, padding to a projection of one or more faces [¶ 0140-0142]); and
applying a deblocking filter for reducing discontinuities between pixel blocks to image content in the common planar projection including a location in the common planar projection corresponding to a boundary between multiple planar views in the two dimensional image (Lin; applying a decoding/deblocking filter for reducing discontinuities between pixel blocks to image content in the common planar projection including a location in the common planar projection corresponding to a boundary between multiple planar views in the two dimensional image [¶ 0161-0162 and ¶ 0165-0166]; moreover, using a interpolation filter with the padding region of one or more projection faces [¶ 0174-0176]; wherein, the common planar projection corresponding to a boundary between multiple planar views in the 2D image [¶ 0138-0139], as depicted within Fig. 30).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bang as modified by Sandrew and Xu, to incorporate projecting the image content from the spherical projection to a common planar projection, wherein the image content in the common planar projection contains content from the multiple planar views projected onto a common plane; and applying a deblocking filter for reducing discontinuities between pixel blocks to image content in the common planar projection including a location in the common planar projection corresponding to a boundary between multiple planar views in the two dimensional image (as taught by Lin), in order to provide coding efficiency and image quality (Lin ; [¶ 0004-0005]).

Regarding claim 24, Bang in view of Sandrew, Xu, and Lin further discloses the system of claim 23, wherein the decoder (Bang; an encoder of Fig. 42 and/or decoder of Fig. 43 (i.e. motion compensation prediction video decoder) [¶ 0265-0266 and ¶ 0284-0285]) comprises:
a pixel block decoder having an input for a coded pixel block data from the coded image data and an input for prediction data (Bang; encoder of Fig. 42 and/or decoder of Fig. 43 (i.e. motion compensation prediction video decoder), as addressed above, comprises a intra-predictor 240 and/or inter-predictor 250 (i.e. pixel block decoder) having an input for a coded pixel block data from the coded image data and an input for prediction data [¶ 0291-0293]),
a reference picture store for storing decoded images obtained from the pixel block decoder (Bang; encoder of Fig. 42 and/or decoder of Fig. 43 (i.e. motion compensation prediction video decoder), as addressed above, comprises a reconstructed picture buffer 280 (i.e. reference picture store) for storing decoded images [¶ 0293 and ¶ 0296]), the decoded images containing padding content (Bang; the decoded images containing padding content [¶ 0296], via the intra and/or inter –predictor [¶ 0291-0293]; wherein, a divergent image corresponds to decoded images with the transformed images T1-T6 (i.e. padding content) [¶ 0162-0163 and ¶ 0165-0166], as shown within Figs. 21 and 22), and
a predictor, having an input for reference picture data from the reference picture store and an output for the prediction data (Bang; encoder of Fig. 42 and/or decoder of Fig. 43 (i.e. motion compensation prediction video decoder), as addressed above, comprises a prediction information transformer 270 (i.e. predictor) [¶ 0293-0294 and ¶ 0296], having an input for reference picture data from the reconstructed picture buffer 280 (i.e. reference picture store) and an output (to inter-predictor 250) for the prediction data  [¶ 0293-0294 and ¶ 0296]).  

Regarding claim 25, Bang in view of Sandrew, Xu, and Lin further discloses the system of claim 24, wherein, for an intra-coded pixel block, the predictor outputs decoded data of another pixel block from the same image as the coded pixel block as the prediction data (Bang; the prediction information transformer 270 (i.e. predictor) outputs decoded data [¶ 0288-0289 and ¶ 0293-0294] of another pixel block from the same image as the coded pixel block as the predication data [¶ 0166-0167] for an intra-predicting (i.e. intra-coding) pixel block [¶ 0270-0271 and ¶ 0291-0292]).  

Regarding claim 26, Bang in view of Sandrew, Xu, and Lin further discloses the system of claim 24, wherein, for an inter-coded pixel block, the predictor outputs decoded data of a pixel block from a different image as the coded pixel block as the prediction data (Bang; the prediction information transformer 270 (i.e. predictor) outputs decoded data [¶ 0288-0289 and ¶ 0293-0294] of a pixel block from the different image as the coded pixel block as the predication data [¶ 0166-0167] for an inter-predicting (i.e. inter-coding) pixel block [¶ 0272-0274 and ¶ 0293-0294]).    

Regarding claim 27, the rejection of claim 27 is addressed within the rejection of claim 14, due to the similarities claim 27 and claim 14 share, therefore refer to the rejection of claim 14 regarding the rejection of claim 27.

Regarding claim 28, the rejection of claim 28 is addressed within the rejection of claim 16, due to the similarities claim 28 and claim 16 share, therefore refer to the rejection of claim 16 regarding the rejection of claim 28; however, the subject matter/limitations not addressed by claim 16 is/are addressed below.
Bang discloses a non-transitory computer readable medium storing program instructions that, when executed by a processing device, cause the device to perform a Bang; recoding medium (i.e. computer readable medium) storing program instructions that when executed by processor, cause the device to perform [¶ 0302]).
(further refer to the rejection of claim 16)



Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Bang, in view of Xu, and further in view of Lin.

Regarding claim 29, Lee discloses an image correction method (Lee; an image modification/correction method [¶ 0068-0070], involving image data modification [¶ 0074-0075] associated with aspects of the image data [¶ 0077-0079]; wherein, image modification/correction corresponds to preparation (i.e. stitching, editing, processing, encoding) and/or processing (i.e. processing, decoding, upscaling, re-projection) [¶ 0074 and ¶ 0082-0083], as depicted within Fig. 1), comprising: 
converting image content from adjacent planar views of a multi-view image to a spherical projection (Lee; image modification/correction method, as addressed above, comprises converting image content form adjacent planar views t1010 of a multi-view image [¶ 0072] to a spherical projection t1020 and/or t1030 [¶ 0075-0076, ¶ 0082, and ¶ 0084], as illustrated within Fig. 1), wherein the adjacent planar views include a first view of a scene of a first plane at a first orientation and a second view of the scene of second plane at a second orientation different from the first Lee; the adjacent planar views t1010 include a 1st viewpoint (i.e. view) of captured image data (i.e. scene) of a 1st plane at a 1st orientation and a 2nd viewpoint (i.e. view) of the captured image data (i.e. scene) of a 2nd plane at a 2nd orientation different from the 1st orientation [¶ 0072-0073 and ¶ 0149]; wherein, a 1st plane at a 1st orientation corresponds to bottom face or the right face at one position and a 2nd plane at a 2nd orientation corresponds to a top face at another position, such that the 2nd position/orientation is different from the 1st position/orientation, as shown within Fig. 1: t1010 and Fig. 6: A), and wherein the spherical projection is a projection of the scene on a curved surface (Lee; the spherical projection is a projection of the captured image data (i.e. scene) on a 3D curved surface [¶ 0075-0076, ¶ 0082, and ¶ 0084], as shown within Fig. 1);
converting image content of the spherical projection to a single planar projection (Lee; image modification/correction method, as addressed above, comprises converting image content of the spherical projection t1020 to a (single) planar projection t1030 [¶ 0075, ¶ 0084, and ¶ 0151], as illustrated within Fig. 1 and Fig. 6: C), wherein the single planar projection includes image content from a seam between the first view and the second view located at the intersection of the first plane and the second plane (Lee; the (single) planar projection includes image content from a seam(s) between the 1st viewpoint (i.e. view) and the 2nd viewpoint (i.e. view) located at the intersection of the 1st plane and the 2nd plane [¶ 0084 and ¶ 0151, and ¶ 0053]).
Lee fails to disclose a first view of a scene projected onto a first plane and a second view of the scene projected on to second plane; and 

However, Bang teaches a first view of a scene projected onto a first plane and a second view of the scene projected on to second plane (Bang; a 1st view of a scene is projected onto a 1st image plane and a 2nd view of the scene projected on to a 2nd image plane [¶ 0083-0085], as further illustrated within Fig. 8; in addition, Fig. 4 illustrates projection of views in relation with one or more image planes [¶ 0076-0077]); and 
wherein the single planar projection includes image content from a seam between the first view and the second view located at the intersection of the first plane and the second plane (Bang; the (single) planer [¶ 0114-0115], as illustrated within Figs. 13, includes image content from a seam between the 1st view and the 2nd view located at the intersection of the 1st plane and 2nd plane [¶ 0116-0118], as illustrated within Fig. 14; moreover, Figs. 17 and 18 depict seam handling [¶ 143-0144 and ¶ 0146] in relation with transformed imagery within Fig. 22 [¶ 0166-0167]).
Lee and Bang are considered to be analogous art because both pertain to establishing virtual environments wherein computerization allows for a user to visualize said virtual environments. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lee, to incorporate a first view of a scene projected onto a first plane and a second view of the scene projected as taught by Bang), in order to provide realistic media that utilizes increased compression efficiency (Bang; [¶ 0003 and ¶ 0004-0007]).
Lee as modified by Bang fails to disclose applying a deblocking filter for reducing discontinuities between pixel blocks to image content in the single planar projection at a location corresponding to the seam in multi-view image.
However, Xu teaches applying a deblocking filter for reducing discontinuities between pixel blocks to image content in the single planar projection at a location corresponding to the seam (Xu; applying a deblocking filter for reducing discontinuities [¶ 0048] between pixel blocks to image content in the single planar projection at a location corresponding to the seam/boundary [¶ 0049-0051 and ¶ 0056-0057], as depicted within Fig. 3 and Fig. 4; moreover, filtering in relation with pixel edges/seam [¶ 0052-0054] and blank areas [¶ 0063-0064 and ¶ 0066]).
Lee in view of Bang and Xu are considered to be analogous art because both pertain to establishing virtual environments wherein computerization allows for a user to visualize said virtual environments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lee as modified by Bang, to incorporate applying a deblocking filter for reducing discontinuities between pixel blocks to image content in the single planar projection at a location corresponding to the as taught by Xu), in order to provide imaging with reduced coding artifacts and discontinuities (Xu; [Abstract]).
Lee as modified by Bang and Xu fails to disclose applying a deblocking filter for reducing discontinuities between pixel blocks to image content in the single planar projection at a location corresponding to the seam in multi-view image.
However, Lin teaches applying a deblocking filter for reducing discontinuities between pixel blocks to image content in the single planar projection at a location corresponding to the seam in multi-view image (Lin; applying a decoding/deblocking filter for reducing discontinuities between pixel blocks to image content in the single planar projection at a location corresponding to the edge/seam in multi-view image [¶ 0161-0162 and ¶ 0165-0166]; moreover, using a interpolation filter with the padding region of one or more projection faces [¶ 0174-0176]; wherein, the common planar projection corresponding to a boundary between multiple planar views in the 2D image [¶ 0138-0139], as depicted within Fig. 30).
Bang in view of Sandrew and Xu and Lin are considered to be analogous art because they pertain to establishing virtual environments wherein computerization allows for visualization. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bang as modified by Sandrew and Xu, to incorporate applying a deblocking filter for reducing discontinuities between pixel blocks to image content in the single planar projection at a location corresponding to the seam in multi-view image (as taught by Lin), in order to provide coding efficiency and image quality (Lin; [¶ 0004-0005]).

	Regarding claim 30, Lee in view of Bang, Xu, and Lin further discloses the method of claim 29, wherein the single planar projection is a projection of the scene of a third plane with a third orientation different from the first and second orientations (Lee; the (single) planar projection t1030 [¶ 0075, ¶ 0084, and ¶ 0151], as illustrated within Fig. 1 and Fig. 6: C, is a projection of the captured image data (i.e. scene) of a 3rd plane with a 3rd orientation different from the 1st and 2nd orientations [¶ 0072-0073 and ¶ 0149], wherein, a 3rd plane with a 3rd orientation corresponds to front face with alternate position, such that the 3rd position/orientation is different form the 1st and 2nd positions/orientations as shown within Fig. 1: t1010 and Fig. 6: A).  
Bang further teaches a projection of the scene onto a third plane (Bang; the scene is projected onto a 3rd image plane [¶ 0083-0085], as further illustrated within Fig. 8; in addition, Fig. 4 illustrates projection of views in relation with one or more image planes [¶ 0076-0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lee as modified by Bang, Xu, and Lin, to incorporate a projection of the scene onto a third plane (as taught by Bang), in order to provide realistic media that utilizes increased compression efficiency (Bang; [¶ 0003 and ¶ 0004-0007]).



Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang, in view of Sandrew, in view of Xu, in view of Lin, and further in view of Shih.

Regarding claim 31, Bang discloses an image decoding method (Bang; an encoder of Fig. 42 and/or decoder of Fig. 43 (i.e. image decoding) method [¶ 0265-0266 and ¶ 0284-0285], as illustrated within Figs. 42 and 43; the method corresponding to one or more steps (i.e. Figs. 16, 34, 38, and 40) associated with Figs. 42 and 43), comprising: 
decoding a coded two dimensional image (Bang; encoder of Fig. 42 and/or decoder of Fig. 43 (i.e. image decoding) method, as addressed above, comprises decoding a coded 2D image [¶ 0285 and ¶ 0287-0289]; i.e., restoring the data of transformed images T1-T6 [¶ 0162-0163 and ¶ 0165] decoding the coded 2D image [¶ 0284-0287] in relation with prediction information [¶ 0292-0294]), the two dimensional image representing content of multiple planar views about a common reference point (Bang; restoring the data of transformed images T1-T6 decoding the coded 2D image, as addressed above, wherein the 2D image representing content of multiple view about a common/single reference perspective/point [¶ 0162-0163 and ¶ 0165], as illustrated within Fig. 21; moreover, a perspective central to other associated perspectives [¶ 0083-0085], as shown within Fig. 8), the two dimensional image having regions for each planar view of the multi-view image (Bang; restoring the data of transformed images T1-T6 decoding the coded 2D image, as addressed above, wherein the 2D image having regions for each view of the multi-view image surrounded by transformed images T1-T6 (i.e. padding content) comprising image content from a neighboring view [¶ 0162-0163 and ¶ 0165], as depicted within Fig. 21; moreover, a display viewing window/area of the multi-view planar views from a multi-view image [¶ 0143-0144]; wherein, different perspectives associated with a multi view image in relation with a sphere shape [¶ 0145-0147], as depicted within Figs. 17-18).
Bang fails to disclose projecting image content of the multiple planar views to a spherical projection;
projecting the image content from the spherical projection to a common planar projection, wherein the image content in the common planar projection contains content derived from the multiple planar views; 
applying a deblocking filter for reducing discontinuities between pixel blocks to image content in the common planar projection at a location corresponding to the boundaries of the multiple planar views in the two dimensional image to create a reference frame; and
predicting a portion of a subsequent multi-view image from a portion of the reference frame, wherein the portion of the reference frame includes both sides of the in-loop filtered boundary between the regions for the views and their surrounding padding content.
However, Sandrew teaches projecting image content of the multiple planar views to a spherical projection (Sandrew; projecting image content 401 and/or 402 of the viewing window/area from the 2D/planar views to a spherical projection 403 [¶ 0082 and ¶ 0084-0085], as depicted within Fig. 4, when a display viewing area of a multi-view image [¶ 0080-0081]; moreover, step 105 [¶ 0074]); and
projecting the image content from the spherical projection to a common planar projection (Sandrew; projection the image content form the spherical projection 403 to a planar unwrapped image (i.e. common planar) projection [¶ 0086], as depicted within Fig. 6, when a display viewing area of a multi-view image [as addressed above]; moreover, step 107 [¶ 0074-0075]), wherein the image content in the common planar projection contains content derived from the multiple planar views (Sandrew; the image content in the planar unwrapped image (i.e. common planar) projection contains content derived from the multiple planar views by the viewing window/area [¶ 0080-0081 and ¶ 0086], when a display viewing area of a multi-view image [as addressed above]).
Bang and Sandrew are considered to be analogous art because both pertain to establishing virtual environments wherein computerization allows for a user to visualize said virtual environments. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bang, to incorporate projecting image content of the multiple planar views to a spherical projection; and projecting the image content from the spherical projection to a common planar projection, wherein the image content in the common planar projection contains content derived from the multiple planar views (as taught by Sandrew), in order to provide virtual reality content that is photo realistic while being less labor intensive and resource consuming (Sandrew; [¶ 0010-0011]).

predicting a portion of a subsequent multi-view image from a portion of the reference frame, wherein the portion of the reference frame includes both sides of the in-loop filtered boundary between the regions for the views and their surrounding padding content.
However, Xu teaches applying a deblocking filter for reducing discontinuities between pixel blocks to image content in the projection at a location corresponding to the boundaries to create a reference frame (Xu; applying a deblocking filter for reducing discontinuities [¶ 0048] between pixel blocks to image content in the projection at a location corresponding to the boundaries [¶ 0049-0050 and ¶ 0056-0057], as depicted within Fig. 3 and Fig. 4, to create a stored/reference frame [¶ 0062-0063 and ¶ 0066], as depicted within Fig. 3 and Fig. 7; wherein, stages 701-703 [¶ 0061] result in decoded picture data of a buffer in relation with a reference face (i.e. reference frame) [¶ 0064-0065 and ¶ 0067-0068]; moreover, filtering in relation with pixel edges/boundaries [¶ 0052-0054] and blank areas [¶ 0063-0064 and ¶ 0066]); and 
predicting a subsequent coded image from the reference frame (Xu; predicting a subsequent coded image (i.e. updated image data based on previous image data) from the stored/reference frame [¶ 0053 and ¶ 0062]; moreover, prediction and motion compensation [¶ 0096 and ¶ 0098-0100]; additionally, encoder side [¶ 0081-0082] prediction and motion compensation [¶ 0084-0088 and ¶ 0090]).
Bang in view of Sandrew and Xu are considered to be analogous art because both pertain to establishing virtual environments wherein computerization allows for a user to visualize said virtual environments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bang as modified by Sandrew, to incorporate applying a deblocking filter for reducing discontinuities between pixel blocks to image content in the projection at a location corresponding to the boundaries to create a reference frame; and predicting a subsequent coded image from the reference frame (as taught by Xu), in order to provide imaging with reduced coding artifacts and discontinuities (Xu; [Abstract]).
Bang as modified by Sandrew and Xu fails to disclose wherein the portion of the reference frame includes both sides of the in-loop filtered boundary between the regions for the views and their surrounding padding content.
However, Shih teaches applying a deblocking filter for reducing discontinuities between image content in the common planar projection at a location corresponding to the boundaries of the multiple planar views to create a reference frame (Shih; applying an in-loop (i.e. deblocking) filter for reducing discontinuities between image content in the common planar projection (i.e. current image block view/face) at a location corresponding to the boundaries of the multiple planar views to create a reference frame (i.e. neighboring image block view/face) [¶ 0034 and ¶ 0059-0061], associated with an in-loop filter of an encoder [¶ 0028] and/or with an in-loop filter of a decoder [¶ 0031 and ¶ 0062]); and
predicting a portion of a subsequent multi-view image from a portion of the reference frame (Shih; predicting (i.e. intra/inter prediction mode) a portion of a subsequent multi-view image (i.e. next/further neighboring image block view/face) from a portion of the reference frame (i.e. neighboring image block view/face) [¶ 0052-0054 and ¶ 0056-0057]; moreover, most probable neighbors in relation with real neighbors), wherein the portion of the reference frame includes both sides of the in-loop filtered boundary between the regions for the views and their surrounding padding content (Shih; the portion of the reference frame (i.e. neighboring image block view/face) includes both sides of the in-loop filtered boundary between the regions for the views and their surrounding padding content [¶ 0059-0061]).
Bang in view of Sandrew and Xu and Shih are considered to be analogous art because they pertain to establishing virtual environments wherein computerization allows for visualization. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bang as modified by Sandrew and Xu, to incorporate applying a deblocking filter for reducing discontinuities between image content in the common planar projection at a location corresponding to the boundaries of the multiple planar views to create a reference frame; and predicting a portion of a subsequent multi-view image from a portion of the reference frame, wherein the portion of the reference frame includes both sides of the in-loop filtered boundary as taught by Shih), in order to provide coding efficiency and image quality (Shih; [¶ 0003-0005]).

Bang as modified by Sandrew and Xu and Shih applying a deblocking filter for reducing discontinuities between pixel blocks to image content in the common planar projection at a location corresponding to the boundaries of the multiple planar views in the two dimensional image to create a reference frame.
However, Lin teaches applying a deblocking filter for reducing discontinuities between pixel blocks to image content in the single planar projection at a location corresponding to the seam in multi-view image to create a reference frame (Lin; applying a decoding/deblocking filter for reducing discontinuities between pixel blocks to image content in the single planar projection at a location corresponding to the edge/seam in multi-view image to create a reference frame [¶ 0161-0162 and ¶ 0165-0166]; moreover, using a interpolation filter with the padding region of one or more projection faces [¶ 0174-0176]; wherein, the common planar projection corresponding to a boundary between multiple planar views in the 2D image [¶ 0138-0139], as depicted within Fig. 30).
Bang in view of Sandrew, Xu, and Shih and Lin are considered to be analogous art because they pertain to establishing virtual environments wherein computerization allows for visualization. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bang as modified by Sandrew, Xu, and Shih, to incorporate applying a deblocking filter for reducing as taught by Lin), in order to provide coding efficiency and image quality (Lin; [¶ 0004-0005]).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616